UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                              No. 95-30124
                            Summary Calendar


                      UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,


                                 VERSUS


                             MICHAEL FELTON,

                                                    Defendant-Appellant.




           Appeal from the United States District Court
               For the Eastern District of Louisiana
                              (CR-92-33-I)
                            November 16, 1995


Before GARWOOD, WIENER and PARKER, Circuit Judges.

Per curiam:*

     A   jury   convicted   Appellant,    Michael   Felton   (Felton)   of

conspiracy to possess and pass counterfeit notes, possession of

counterfeit notes, and conspiracy to distribute marijuana.              At

sentencing, Felton unsuccessfully objected to increases in his



    *
       Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
offense level for obstruction of justice and the quantity of drugs

involved.   This Court affirmed the convictions on direct appeal,

but determined that Felton should not have been sentenced as

a career offender. We then vacated Felton's 262-month sentence and

remanded for resentencing.     United States v. Wallace, 32 F.3d 921,

931 (5th Cir. 1994).   We found it unnecessary to address Felton's

challenges to his offense level, but noted that we would not

reverse the district court's finding absent clear error.            Id. at

931 n.13.

     Without the career offender enhancement, Felton's guidelines

sentencing range was 77 to 96 months.             On resentencing, the

district court again rejected Felton's arguments concerning the

quantity of drugs and the obstruction of justice enhancement,

readopted its original factual determinations, and sentenced Felton

to a total term of ninety months.       Felton argues both sentencing

issues on appeal.

     We have reviewed the record and the trial court's factual

determinations   concerning    the   quantity   of   drugs   and   Felton's

obstruction of justice.       Because we find that the trial court's

findings on these issues were not clearly erroneous, we AFFIRM.

     AFFIRMED.